Title: To Thomas Jefferson from William Short, 3 April 1802
From: Short, William
To: Jefferson, Thomas


            Dear Sir
              Paris April 3. 1802
            I take up my pen not as heretofore to trouble you about myself or my affairs, but merely to inclose you for greater caution a copy of the list of seeds of which I sent you the original in my last of Jany. 23. It is at the request of M. de Liancourt who desires to obtain them for the Society of Agriculture. I mentioned to you the reasons for which he was anxious that I should obtain of you to put this commission into the hands of some agent who might be relied on—As I then also offered the excuses of M. de Liancourt & mine for giving you this trouble I will not repeat them here—but I will mention again that I will be answerable for the expences attending this commission. It is desired that such of these seeds as can be procured at present should be sent immediately, or as well as I remember, should be recieved by the month of Jany. I have not before me at present the letter of M. de Liancourt respecting this.—As I trust my former letter will be recieved safe, this will be useless—I send it only for greater caution; & at the request of M. de L.—It has been by accident that this copy of the list was not sent sooner.—
            I some time ago put into the hands of Mr Livingston one year of the Connaissance des tems to be forwarded to you; & he has since told me that it was sent by an American who was going to Baltimore. I count therefore on your recieving it.
            My former letters have mentioned to you the extraordinary silence of Mr Barnes. I have as yet no letter from him since the few lines of March, & no account since that of Jany. 1801. The not even acknowleging letters which he recieves from me is so contrary to all kind of mercantile usage, that it is quite out of my power to account for it. I ask the favor of you to get from him his acct. which he does not send me, & to insist on his laying out the cash for me immediately & successively as he recieves it, & to fix on the kind of funds to be purchased.
            I could add nothing to what I have already repeated, perhaps too often, respecting my affairs—the most pressing that of E.R. I last wrote about in mine of Dec. 18. I had hoped it might have been settled independently of the suit with E.R. There has been already a great delay, & loss consequently as to me, in this affair where I was certainly passive, & where I can not think that I ought to suffer.—With sentiments of the most perfect respect & attachment I have the honor to be Dear Sir, your most obedient & humble servant
            W: Short
            
              The last letter which I have had the pleasure of recieving from you was that of Oct. 3. by Mr Livingston—Since its reciept I have written under the dates of Dec. 18. & Jany. 23.—I take it for granted you will have recd. that which I wrote Oct. 18. by Mr. Victor Dupont, as we have learned here his arrival at N. York in the beginning of Feby.
            
          